DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: THERMAL MANAGEMENT ASSEMBLY WITH END CAP AND SEAL  FOR AN ELECTRIFIED VEHICLE.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hanumalagutti et al. (US 2017/0271951, hereinafter Hanumalagutti) in view of Bohm (US 2018/0340533).
As to claim 8, Hanumalagutti shows (FIG. 10A) A thermal management system for an electric machine of an electrified vehicle comprising: 
an end cap 206 secured to the electric machine and defining at least a first portion of a closed coolant channel; and 
a stator core 202 defining a second portion of the closed coolant channel, wherein each of the end cap 206 and the stator core 202 include at least one sealing element 210,211 to maintain a fluid seal of the coolant channel and wherein the coolant channel is arranged such that end windings 204 of the electric machine are disposed therein and in thermal communication with coolant circulated through the coolant channel (para[0048], sealant placed on plate 210 para[0049]).
Hanumalagutti does not show a midsection overmolded about the stator core;
Bohm shows an overmolded midsection formed about the stator core (stator core coated by plastic para[0053]:1-7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stator core 202 of Hanumalagutti to have a midsection overmolded about the stator core 202 as taught by Bohm, for the advantageous benefit of having the stator core 202 sealed against fluid as taught by Bohm (para[0053]:1-7).
As to claim 15, Hanumalagutti shows (FIG. 10A) A thermal management system for an electric machine of an electrified vehicle comprising: 
a stator core 202 having a plurality of windings routed therethrough, wherein end portions of the windings 204 extend beyond an end face of the stator core 202; 
the stator core 202 including a radially-extending flange covering at least a portion of the end face (projection at 202 FIG. 10B); and 
an annular end cap 206 secured to the stator core 202 to form a closed coolant circulation channel, wherein each of the stator core 202 and the end cap 206 include corresponding interlocking features 210,211 that engage to generate a fluid seal to retain fluid within the coolant circulation channel (para[0048]).
Hanumalagutti does not show an overmolded midsection formed about the stator core.
Bohm shows an overmolded midsection formed about the stator core (stator core coated by plastic para[0053]:1-7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stator core 202 of Hanumalagutti to have an overmolded midsection formed about the stator core 202 as taught by Bohm, for the advantageous benefit of having the stator core 202 sealed against fluid as taught by Bohm (para[0053]:1-7).


Claims 1-6, 9-14, 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hanumalagutti et al. (US 2017/0271951, hereinafter Hanumalagutti) in view of Bohm (US 2018/0340533) and Muller et al. (US 2013/0300229, hereinafter Muller).
As to claim 1, Hanumalagutti shows (FIG. 10A) An electric machine for an electrified vehicle comprising: 
a stator core 202 configured to receive a plurality of windings 204; and 
an end cap 206 defining at least a portion of a coolant channel and create a fluid seal to retain fluid within the coolant channel, wherein the coolant channel is arranged to encase end portions of the plurality of windings 204 and direct circulating coolant across the end portions (para[0032],[0048]).
Hanumalagutti does not show:
an overmolded midsection formed about the stator core;
the midsection defining a first interlocking feature disposed near an end face of the stator core; and 
the end cap defining a second interlocking feature configured to engage the first interlocking feature and create a fluid seal to retain fluid within the coolant channel.
As the first bullet, Bohm shows an overmolded midsection formed about the stator core (stator core coated by plastic para[0053]:1-7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stator core 202 of Hanumalagutti to have an overmolded midsection formed about the stator core 202 as taught by Bohm, for the advantageous benefit of having the stator core 202 sealed against fluid as taught by Bohm (para[0053]:1-7).
As to the second and third bullets, Muller shows (FIG. 4):

    PNG
    media_image1.png
    707
    706
    media_image1.png
    Greyscale

the midsection 3 defining a first interlocking feature 3G disposed near an end face of the stator core 3 (a groove 3G); and 
the end cap 10 defining a second interlocking feature 10T configured to engage the first interlocking feature 3G and create a fluid seal to retain fluid within the coolant channel (para[0038],[0039]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stator core 202 of Hanumalagutti in view of Bohm to have 
the midsection defining a first interlocking feature 3G disposed near an end face of the stator core 202; and 
the end cap 206 defining a second interlocking feature 10T configured to engage the first interlocking feature 3G and create a fluid seal to retain fluid within the coolant channel
as taught by Muller, for the advantageous benefit of simple sealing of the coolant channel as taught by Muller (para[0043]:4-6).
As to claim 2/1, Hanumalagutti in view of Bohm and Muller was discussed above with respect to claim 1 except for the first interlocking feature comprises a groove portion extending axially from the midsection and the second interlocking feature comprises a tongue portion extending axially from the end cap and configured to seat within the groove portion.
Muller shows (FIG. 4 above) the first interlocking feature comprises a groove portion 3G extending axially from the midsection 3 and the second interlocking feature comprises a tongue portion 10T extending axially from the end cap 10 and configured to seat within the groove portion 3G.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stator core 202 of Hanumalagutti in view of Bohm and Muller to have the first interlocking feature comprises a groove portion 3G extending axially from the midsection 202 and the second interlocking feature comprises a tongue portion 10T extending axially from the end cap 206 and configured to seat within the groove portion 3G as taught by Muller, for the advantageous benefit of simple sealing of the coolant channel as taught by Muller (para[0043]:4-6).
As to claim 3/2/1, Hanumalagutti in view of Bohm and Muller was discussed above with respect to claim 2 except for at least one sealing element disposed within the groove portion and configured to engage tongue portion and create the fluid seal to retain fluid within the coolant channel.
Muller shows (FIG. 4 above) at least one sealing element 18 disposed within the groove portion 3G and configured to engage tongue portion 10T and create the fluid seal to retain fluid within the coolant channel (para[0038],[0039]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stator core 202 of Hanumalagutti in view of Bohm and Muller to have at least one sealing element 18 disposed within the groove portion 3G and configured to engage tongue portion 10T and create the fluid seal to retain fluid within the coolant channel as taught by Muller, for the advantageous benefit of simple sealing of the coolant channel as taught by Muller (para[0043]:4-6).
As to claim 4/3/2/1, Hanumalagutti in view of Bohm and Muller was discussed above with respect to claim 2 except for the at least one sealing element comprises at least one of a solid compression seal and a pumpable sealant.
Muller shows (FIG. 4 above) the at least one sealing element 18 comprises at least one of a solid compression seal and a pumpable sealant (solid compression seal O-ring 18 para[0038],[0039]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stator core 202 of Hanumalagutti in view of Bohm and Muller to have the at least one sealing element 18 comprises at least one of a solid compression seal and a pumpable sealant as taught by Muller, for the advantageous benefit of simple sealing of the coolant channel as taught by Muller (para[0043]:4-6).
As to claim 5/1, Hanumalagutti in view of Bohm and Muller was discussed above with respect to claim 1 except for at least one sealing element disposed between the midsection and the end cap to create the fluid seal of the coolant channel.
Muller shows (FIG. 4 above) at least one sealing element 3G disposed between the midsection and the end cap to create the fluid seal of the coolant channel (groove 3G is between the web 3 and the end plate 10 for sealing para[0038],[0039]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stator core 202 of Hanumalagutti in view of Bohm and Muller to have at least one sealing element 3G disposed between the midsection and the end cap 206 to create the fluid seal of the coolant channel as taught by Muller, for the advantageous benefit of simple sealing of the coolant channel as taught by Muller (para[0043]:4-6).
As to claim 6/5/1, Hanumalagutti in view of Bohm and Muller was discussed above with respect to claim 5 except for:
at least one of the midsection and the end cap is formed from an injection molded polymeric material; and 
the at least one sealing element is integrally formed thereupon.
As to the first bullet, Bohm describes the midsection is formed from an injection molded polymeric material (injection molded plastic para[0053]:1-7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stator core 202 of Hanumalagutti in view of Bohm and Muller to have at least one of the midsection and the end cap is formed from an injection molded polymeric material as taught by Bohm, for the advantageous benefit of having the stator core 202 sealed against fluid as taught by Bohm (para[0053]:1-7).
As to the second bullet, Muller shows (FIG. 4 above) the at least one sealing element 3G is integrally formed thereupon (groove 3G is integral with web 3 para[0038],[0039]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stator core 202 of Hanumalagutti in view of Bohm and Muller to have the at least one sealing element 3G is integrally formed thereupon as taught by Muller, for the advantageous benefit of simple sealing of the coolant channel as taught by Muller (para[0043]:4-6).
As to claim 9/8, Hanumalagutti in view of Bohm were discussed above with respect to claim 8 except for the at least one sealing element includes a tongue portion integrally formed on one of the end cap and the midsection and a groove portion integrally formed on the other one of the end cap and the midsection, and the tongue portion is adapted to seat within the groove portion to create the fluid seal when the end cap is assembled to the stator core.
Muller shows (FIG. 4 above) the at least one sealing element includes a tongue portion 10T integrally formed on one of the end cap 10 and the midsection and a groove portion 3G integrally formed on the other one of the end cap and the midsection 3, and the tongue portion 10T is adapted to seat within the groove portion 3G to create the fluid seal when the end cap 10 is assembled to the stator core 3 (para[0038],[0039]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stator core 202 of Hanumalagutti in view of Bohm to have the at least one sealing element includes a tongue portion 10T integrally formed on one of the end cap 206 and the midsection 202 and a groove portion 3G integrally formed on the other one of the end cap 206 and the midsection 202, and the tongue portion 10T is adapted to seat within the groove portion 3G to create the fluid seal when the end cap 206 is assembled to the stator core 202 as taught by Muller, for the advantageous benefit of simple sealing of the coolant channel as taught by Muller (para[0043]:4-6).
As to claim 10/9/8, Hanumalagutti in view of Bohm and Muller were discussed above with respect to claim 9 except for a supplemental sealing element disposed within the groove portion and configured to engage a distal end of the tongue portion when the end cap is assembled to the stator core.
Muller shows (FIG. 4 above) a supplemental sealing element 18 disposed within the groove portion 3G and configured to engage a distal end of the tongue portion 10T when the end cap 10 is assembled to the stator core 3 (para[0038],[0039]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stator core 202 of Hanumalagutti in view of Bohm and Muller to have a supplemental sealing element 18 disposed within the groove portion 3G and configured to engage a distal end of the tongue portion 10T when the end cap 206 is assembled to the stator core 202 as taught by Muller, for the advantageous benefit of simple sealing of the coolant channel as taught by Muller (para[0043]:4-6).
As to claim 11/10/9/8, Hanumalagutti in view of Bohm and Muller were discussed above with respect to claim 9 except for the supplemental sealing element comprises at least one of an O-ring, a gasket, an overmolded deflection element, and a pumpable sealant.
Muller shows (FIG. 4 above) the supplemental sealing element 18 comprises at least one of an O-ring, a gasket, an overmolded deflection element, and a pumpable sealant ( O-ring 18 para[0038],[0039]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stator core 202 of Hanumalagutti in view of Bohm and Muller to have a the supplemental sealing element 18 comprises at least one of an O-ring, a gasket, an overmolded deflection element, and a pumpable sealant as taught by Muller, for the advantageous benefit of simple sealing of the coolant channel as taught by Muller (para[0043]:4-6).
As to claim 12/8, Hanumalagutti in view of Bohm were discussed above with respect to claim 8 except for the end cap defines an inner annular wall and an outer annular wall connected by an end face, and the inner annular wall and outer annular wall include sealing features that engage a flange of the midsection to create the fluid seal of the coolant channel.
Muller shows (FIG. 4 above) the end cap 10 defines an inner annular wall 10T and an outer annular wall 19 connected by an end face, and the inner annular wall 10T and outer annular wall 19 include sealing features 17,20 that engage a flange of the midsection 3 to create the fluid seal of the coolant channel (para[0038],[0039]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stator core 202 of Hanumalagutti in view of Bohm to have the end cap 206 defines an inner annular wall 10T and an outer annular wall 19 connected by an end face, and the inner annular wall 10T and outer annular wall 19 include sealing features 17,20 that engage a flange of the midsection 202 to create the fluid seal of the coolant channel as taught by Muller, for the advantageous benefit of simple sealing of the coolant channel as taught by Muller (para[0043]:4-6).
As to claim 13/8, Hanumalagutti in view of Bohm were discussed above with respect to claim 8 except for:
at least one of the midsection and the end cap is formed from an injection molded polymeric material; and 
the at least one sealing element is integrally formed thereupon.
As to the first bullet, Bohm describes the midsection is formed from an injection molded polymeric material (injection molded plastic para[0053]:1-7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stator core 202 of Hanumalagutti in view of Bohm to have at least one of the midsection and the end cap is formed from an injection molded polymeric material as taught by Bohm, for the advantageous benefit of having the stator core 202 sealed against fluid as taught by Bohm (para[0053]:1-7).
As to the second bullet, Muller shows (FIG. 4 above) the at least one sealing element 3G is integrally formed thereupon (groove 3G is integral with web 3 para[0038],[0039]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stator core 202 of Hanumalagutti in view of Bohm to have the at least one sealing element 3G is integrally formed thereupon as taught by Muller, for the advantageous benefit of simple sealing of the coolant channel as taught by Muller (para[0043]:4-6).
As to claim 14/8, Hanumalagutti in view of Bohm was discussed above with respect to claim 8, except for the end cap is secured to the stator core by a threaded fastener, and a compression force generated from securing the threaded fastener compresses a sealing element disposed between the end cap and the midsection.
Muller shows (FIG. 4 above) the end cap 10 is secured to the stator core 3 by a threaded fastener 9, and a compression force generated from securing the threaded fastener 9 compresses a sealing element disposed between the end cap 10 and the midsection 3 (end plate 10 is attached to the web 3 with screws 9 para[0034]:4-10 and para[0042], the screw implies a compression force).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stator core 202 of Hanumalagutti in view of Bohm to have the end cap 206 is secured to the stator core 202 by a threaded fastener 9, and a compression force generated from securing the threaded fastener 9 compresses a sealing element disposed between the end cap 206 and the midsection 202 as taught by Muller, for the advantageous benefit of ensuring secure sealing of the coolant channel as taught by Muller (para[0043]:4-6).
As to claim 16/15, Hanumalagutti in view of Bohm were discussed above with respect to claim 15 except for a first interlocking feature comprises a groove portion extending axially from one of the end cap and the midsection and a second interlocking feature comprises a tongue portion extending axially from the other one of the end cap and the midsection, and the tongue portion is configured to seat within the groove portion.
Muller shows (FIG. 4 above) a first interlocking feature comprises a groove portion 3G extending axially from one of the end cap and the midsection 3 and a second interlocking feature comprises a tongue portion 10 T extending axially from the other one of the end cap 10 and the midsection, and the tongue portion 10T is configured to seat within the groove portion 3G (para[0038],[0039]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stator core 202 of Hanumalagutti in view of Bohm to have a first interlocking feature comprises a groove portion 3G extending axially from one of the end cap and the midsection 3 and a second interlocking feature comprises a tongue portion 10 T extending axially from the other one of the end cap 10 and the midsection, and the tongue portion 10T is configured to seat within the groove portion 3G as taught by Muller, for the advantageous benefit of simple sealing of the coolant channel as taught by Muller (para[0043]:4-6).
As to claim 17/16/15, Hanumalagutti in view of Bohm and Muller was discussed above with respect to claim 16 except for at least one sealing element disposed within the groove portion and configured to engage the tongue portion and cause the fluid seal to retain fluid within the coolant circulation channel.
Muller shows (FIG. 4 above) at least one sealing element 18 disposed within the groove portion 3G and configured to engage tongue portion 10T and create the fluid seal to retain fluid within the coolant channel (para[0038],[0039]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stator core 202 of Hanumalagutti in view of Bohm and Muller to have at least one sealing element 18 disposed within the groove portion 3G and configured to engage the tongue portion 10T and cause the fluid seal to retain fluid within the coolant circulation channel as taught by Muller, for the advantageous benefit of simple sealing of the coolant channel as taught by Muller (para[0043]:4-6).
As to claim 18/17/16/15, Hanumalagutti in view of Bohm and Muller was discussed above with respect to claim 2 except for the at least one sealing element comprises at least one of an O-ring, a gasket, an overmolded deflection element, and a pumpable sealant.
Muller shows (FIG. 4 above) the at least one sealing element comprises at least one of an O-ring, a gasket, an overmolded deflection element, and a pumpable sealant (solid compression seal O-ring 18 para[0038],[0039]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stator core 202 of Hanumalagutti in view of Bohm and Muller to have the at least one sealing element comprises at least one of an O-ring, a gasket, an overmolded deflection element, and a pumpable sealant as taught by Muller, for the advantageous benefit of simple sealing of the coolant channel as taught by Muller (para[0043]:4-6).
As to claim 20/15, Hanumalagutti in view of Bohm was discussed above with respect to claim 15 except for the end cap is secured to the stator core by at least one threaded fastener, and a compression force generated from securing the threaded fastener compresses a sealing element disposed between the end cap and the midsection.
Muller shows (FIG. 4 above) the end cap 10 is secured to the stator core 3 by a threaded fastener 9, and a compression force generated from securing the threaded fastener 9 compresses a sealing element disposed between the end cap 10 and the midsection 3 (end plate 10 is attached to the web 3 with screws 9 para[0034]:4-10 and para[0042], the screw implies a compression force).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the end cap 206 of Hanumalagutti in view of Bohm to have the end cap 206 is secured to the stator core 202 by at least one threaded fastener 9, and a compression force generated from securing the threaded fastener 9 compresses a sealing element disposed between the end cap 206 and the midsection 202 as taught by Muller, for the advantageous benefit of ensuring secure sealing of the coolant channel as taught by Muller (para[0043]:4-6).

Allowable Subject Matter
Claims 7 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reason for the indication of allowable subject matter of claims 7 and 19 is the inclusion of the limitation of a transmission housing that produces an axial compression force against the end cap which is not suggested by the prior art references.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Lacey et al. (US 3,456,140) shows (FIG. 1) an end frame 12 to generate a force against the end (col.1:65 to col.2:14).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E MATES whose telephone number is (571)270-5293. The examiner can normally be reached M to F 12:00pm to 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 5712722098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT E MATES/Examiner, Art Unit 2832   

/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832